IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


                                                         No. 80042-6-I
STATE OF WASHINGTON,
                                                         DIVISION ONE
                       Respondent,
                                                         UNPUBLISHED OPINION
              v.

KEVIN SCOTT THOMAS,

                       Appellant.



      MANN, C.J. — Based on evidence that he sexually assaulted his biological

daughter, a jury convicted Kevin Thomas of rape of a child and incest. Thomas

challenges several evidentiary rulings and the supervision fee imposed as a condition of

community custody. We affirm Thomas’s convictions but remand for the court to strike

the provision requiring him to pay supervision fees.

                                               FACTS

      Kevin Thomas and Jasmine Bolzell are the parents of three children, including a

daughter, M.T. During Thomas and Bolzell’s 13-year marriage, the family moved

frequently—at least 10 times after M.T. was born. When the couple separated in



         Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80042-6-I/2


August 2013, they were living in a house on Section Street in Mt. Vernon that the family

referred to as the “Section Street” house, or because they owned chickens when they

lived there, the “chicken house.”

       In the two years that followed the parents’ separation, the family had numerous

different living arrangements. The children initially lived with Bolzell, but later lived

primarily with Thomas at several locations, including a trailer parked on a friend’s Oak

Harbor property, the rural home of a girlfriend, a homeless shelter, and housing in

Everett provided by the Veteran’s Administration. By November 2015, Bolzell had

remarried and the children returned to live with her full-time in Marysville.

       Approximately a year-and-a-half later, after someone spoke to her class at

school about sexual abuse, M.T. told her older brother that Thomas had raped her.

M.T. was “in tears” and trembling, and appeared to be frightened and upset. Bolzell

learned about M.T.’s allegations that same day and called the police. A Mt. Vernon

police officer arranged for a professional interviewer at the Skagit County Child

Advocacy Center to interview M.T. and attended the interview. A pediatric nurse

practitioner also conducted a non-acute medical examination of M.T. that included a

genital examination.

       Based on M.T.’s disclosures, the State charged Thomas with two counts of first

degree rape of child and two counts of incest and designated all counts as domestic

violence offenses.

       At trial, M.T. described two sexual assaults that occurred during the summer that

her parents separated when she was approximately eight years old and the family lived

at the Section Street house. She said that on one occasion, Thomas told her mother he




                                                  2
No. 80042-6-I/3


wanted to cuddle with her, and after her mother left to go shopping, she went into

Thomas’s room. After they cuddled for a few minutes, Thomas grabbed her hands.

M.T. said that Thomas pulled off her pants and put his penis inside her vagina, while

restraining her arms and legs. She told him to stop. Afterwards, M.T. went to another

room to play with dolls to “distract herself.”

       M.T. described another assault that happened during the same summer. M.T.

testified that she was watching television in the living room and Thomas took her by the

hand and led her to his bedroom. M.T. said that Thomas faced her toward the bed and

held her wrists behind her back. She said that Thomas pulled her pants down and put

his penis in her vagina. M.T. testified that she felt afraid and experienced pain in her

wrists and vagina. After Thomas stopped, M.T. said she again went to play with dolls.

       When cross-examined about some of her prior statements, M.T. said that

Thomas sexually abused her from the time she was around four years old, until she was

eight or nine years old. She recalled that the abuse happened in many locations,

including the Section Street house, “the house next to my mom’s house, the Everett

house, Amanda’s home, the homeless shelter, basically everywhere.” M.T. said that

Thomas told her that if she told anyone, people would not believe her and would stop

loving her. She explained that she did not realize that what was happening was wrong

when she was younger because it had been happening for so long and she “just

thought it was a normal thing.”

       In addition to M.T.’s testimony, the State presented the testimony of Bolzell,

M.T.’s older brother, the child forensic interviewer, the nurse practitioner, the




                                                 3
No. 80042-6-I/4


investigating police officer, and the therapist that M.T. began to see after she disclosed

abuse.

       The State also presented the testimony of two individuals who came into contact

with Thomas in jail. Ryan Keith testified that when he shared a cell with Thomas, he

heard Thomas rate his daughter’s level of sexual attractiveness as a “7 or 8” and

describe her relative breast size. Keith was able to describe M.T.’s physical

appearance, although he had never met her. Matthew Shope testified that Thomas told

him that he assaulted his daughter. Shope said that Thomas explained that he ensured

M.T.’s silence by buying her makeup and he was convinced that he would be acquitted

because the investigation was limited to vaginal intercourse and did not encompass

anal intercourse. The State reduced Shope’s charges in exchange for his cooperation

in Thomas’s case.

       The primary themes of Thomas’s defense were that M.T. was unable to

distinguish between dreams and reality and that her allegations arose from an

“overriding theme of abandonment.” The defense also claimed that there was a lack of

corroborating evidence and that M.T.’s outward behavior toward Thomas was

incongruous, in view of her allegations.

       The jury convicted Thomas as charged. Thomas appeals.

                                       ANALYSIS

Extrinsic Impeachment Evidence

       M.T. told Courtney Long, the child forensic interviewer, that she could only

remember two incidents of abuse, both of which occurred at the Section Street house in

Mt. Vernon. M.T. provided minimal details to Long, explaining that she tried to “block”




                                                4
No. 80042-6-I/5


the memories. In two pretrial interviews with defense counsel, M.T. mentioned

previously undisclosed acts of abuse, including one that happened when she was four

or five years old and another that took place in Everett. M.T. also reported a sexual

assault that happened in her bedroom and said that a conversation with her mother

about sex triggered her memory of that incident. M.T. was not clear about the exact

timing or location of the incident, but said she was older than five. M.T. also said her

mother entered her bedroom while the abuse was happening, found Thomas in her bed,

and Thomas explained to her mother that they were playing a game.

       Prior to M.T.’s testimony, counsel argued that the defense should be allowed to

(1) ask M.T. about the uncharged acts of abuse she described in the interviews and (2)

impeach M.T.’s testimony about those incidents by eliciting testimony from Bolzell. By

means of an offer of proof, the defense established that Bolzell would deny having a

conversation about sex like the one M.T. described and did not recall ever discovering

Thomas in M.T.’s bed, claiming to be playing a game. The court ruled that the defense

could question M.T. about her recollections and any prior statements, but would not be

permitted to impeach her testimony with extrinsic evidence.

       Thomas challenges the trial court’s ruling. He argues that Bolzell’s proposed

impeachment testimony was highly relevant because M.T.’s perception, credibility, and

the accuracy of her timeframe were central issues in the case. He contends that the

evidence was admissible under the Rules of Evidence and the court’s ruling deprived

him of his constitutional right to present a defense.

       Criminal defendants have a constitutional right to confront and cross-examine

adverse witnesses and to present their defense. U.S. CONST., amends. V, VI, XIV;




                                                 5
No. 80042-6-I/6


WASH. CONST. art. I, §§ 3, 22; Davis v. Alaska, 415 U.S. 308, 94 S. Ct. 1005, 39 L. Ed.

2d 347 (1974). We review constitutional challenges to evidentiary rulings utilizing a two-

step process. State v. Arndt, 194 Wn.2d 784, 797-98, 453 P.3d 696 (2019); State v.

Clark, 187 Wn.2d 641, 648-56, 389 P.3d 462 (2017). We first review the evidentiary

ruling under an abuse of discretion standard. Arndt, 194 Wn.2d at 797-98; Clark, 187

Wn.2d at 648-49. We then review the constitutional question. Arndt, 194 Wn.2d at 797-

98; Clark, 187 Wn.2d at 648-49. “If the court excluded relevant defense evidence, we

determine as a matter of law whether the exclusion violated the constitutional right to

present a defense.” Clark, 187 Wn.2d at 648-49.

       A trial court abuses its discretion when its decision is based on untenable

grounds, an erroneous view of the law, or if it is manifestly unreasonable. State v.

Quismundo, 164 Wn.2d 499, 504, 192 P.3d 342 (2008). We defer to the trial court’s

evidentiary rulings unless “‘no reasonable person would take the view adopted by the

trial court.’” Clark, 187 Wn.2d at 648 (internal quotation marks omitted) (quoting State

v. Atsbeha, 142 Wn.2d 904, 914, 16 P.3d 626 (2001)).

       Relevant evidence is “evidence having any tendency to make the existence of

any fact that is of consequence to the determination of the action more probable or less

probable than it would be without the evidence.” ER 401. Bolzell’s testimony

contradicting details M.T. provided about an uncharged act of abuse was minimally

relevant. But despite relevancy, evidence that is prohibited by other rules is

inadmissible. ER 402.

       The applicable rule is ER 608(b), which provides that “[s]pecific instances of the

conduct of a witness, for the purpose of attacking or supporting the witness’ credibility . .




                                                 6
No. 80042-6-I/7


. may not be proved by extrinsic evidence.” In some circumstances, and at the

discretion of the court, such incidents may be inquired into on cross-examination of the

witness. ER 608(b). Thomas cross-examined M.T. about several statements she made

in prior interviews with Long and defense counsel. Although he was not precluded from

doing so, he declined to cross-examine her about the alleged game-playing incident or

the conversation that reportedly triggered her memory.

       Thomas points out that ER 608 does not prevent witnesses from contradicting

each other and maintains that Bolzell’s testimony cannot be characterized as extrinsic

because it went to the “complainant’s very account that makes up the [S]tate’s charges.”

But, in fact, witnesses cannot be impeached on matters collateral to the principal issues

being tried. See State v. Oswalt, 62 Wn.2d 118, 120, 381 P.2d 617 (1963). The only

basis for the charges were two sexual assaults that M.T. described that took place in

the Section Street house during the summer of 2013. In this context, “extrinsic

evidence” means evidence “adduced by means other than cross examination of the

witness.” BLACK'S LAW DICTIONARY 700 (11th ed. 2019). Because Thomas sought to

introduce Bolzell’s testimony in order to challenge M.T.’s testimony about an uncharged

crime, the evidence was extrinsic and the court’s ruling was appropriate under ER 608.

       Criminal defendants have a constitutional right to present a defense. U.S. CONST.

amends. V, VI, XIV; WASH. CONST. art. I, §§ 3, 22; Chambers v. Mississippi, 410 U.S.

284, 294, 93 S. Ct. 1038, 35 L. Ed. 2d 297 (1973). “The accused does not have an

unfettered right to offer testimony that is incompetent, privileged, or otherwise

inadmissible under standard rules of evidence.” Taylor v. Illinois, 484 U.S. 400, 410,

108 S. Ct. 646, 98 L. Ed. 2d 798 (1988). A defendant’s right to present a defense is




                                                 7
No. 80042-6-I/8


subject to “established rules of procedure and evidence designed to assure both

fairness and reliability in the ascertainment of guilt and innocence.” Chambers, 410

U.S. at 302; State v. Cayetano-Jaimes, 190 Wn. App. 286, 296, 359 P.3d 919 (2015).

       Courts must balance a defendant’s need for the evidence in question with the

state’s interest in excluding it. Arndt, 194 Wn.2d at 812. Under certain circumstances

where the evidence is of high probative value, “it appears no state interest can be

compelling enough to preclude its introduction consistent with the Sixth Amendment”

and our state constitution. State v. Hudlow, 99 Wn.2d 1, 16, 659 P.2d 514 (1983). For

instance, a trial court may violate a defendant’s right to present a defense if it refuses to

admit evidence that represents the defendant’s “entire defense.” State v. Jones, 168

Wn.2d 713, 724, 230 P.3d 576 (2010) (exclusion of evidence relating to rape victim’s

consent).

       The court’s ruling did not prevent Thomas from presenting a defense. The

excluded evidence would not have disproved any of the charges against Thomas. It

would have helped the jury only to assess M.T.’s credibility and her perception of an

incident that did not form the basis for the charges. This is not the type of highly

probative evidence that the court has no discretion to exclude. See Jones, 168 Wn.2d

at 721. The excluded impeachment testimony was not Thomas’s entire defense. He

was able to challenge M.T.’s credibility and her memory through other testimony. For

example, he elicited testimony from Bolzell that contradicted M.T.’s version of one of the

charged incidents. And Thomas questioned M.T. about her prior statement that the only

incident that happened in Mt. Vernon took place when she was four or five years old.




                                                 8
No. 80042-6-I/9


He also elicited testimony indicating that M.T. exhibited no reluctance to visit with

Thomas after the alleged abuse occurred.

       The exclusion of extrinsic impeachment evidence did not preclude Thomas’s

defense. The trial court neither abused its discretion nor violated Thomas’s right to

present a defense.

Admission of Hearsay Evidence

       Bolzell testified that because M.T. began to struggle and withdraw after

disclosing the abuse, she began to see a therapist. The prosecutor asked whether

there were specific “issues of concern” at school, and Bolzell testified that she received

a telephone call from a school counselor. Defense counsel objected on the ground that

any information provided by the school counselor was inadmissible hearsay. The

prosecutor stated that the proposed testimony was offered to show that M.T. had

“serious issues” following the disclosure. The court overruled the objection. Bolzell

testified that the school counselor informed her that M.T. had reportedly told a friend

that she had suicidal feelings.

       Thomas claims that the court abused its discretion by admitting Bolzell’s hearsay

testimony. He contends that there is a reasonable probability that admission of the

evidence affected the outcome of the trial because the evidence served to evoke

sympathy for M.T. and supported her allegations of assault.

       Hearsay is any out-of-court statement offered to prove the truth of the matter

asserted. ER 801(c). Evidence constituting hearsay is not admissible at trial unless an

exception applies. ER 802. The State contends that it the offered the evidence only to

show the school had concerns about M.T., not for the truth of the matter asserted. But




                                                 9
No. 80042-6-I/10


even assuming that the court abused its discretion in admitting the evidence, any error

was harmless.

       An evidentiary error that does not result in prejudice is not grounds for reversal.

State v. Thomas, 150 Wn.2d 821, 871, 83 P.3d 970 (2004). “‘The improper admission

of evidence constitutes harmless error if the evidence is of minor significance in

reference to the overall, overwhelming evidence as a whole.’” Thomas, 150 Wn.2d at

871 (quoting State v. Bourgeois, 133 Wn.2d 389, 403, 945 P.2d 1120 (1997)). In other

words, an evidentiary error “is prejudicial if, ‘within reasonable probabilities, had the

error not occurred, the outcome of the trial would have been materially affected.’” State

v. Neal, 144 Wn.2d 600, 611, 30 P.3d 1255 (2001) (quoting State v. Smith, 106 Wn.2d

772, 780, 725 P.2d 951 (1986)).

       Although Thomas argues otherwise, M.T.’s testimony was clear and unequivocal

about the rapes that formed the basis for the charges. There was ample admissible

evidence, apart from the hearsay reported by Bolzell, that disclosure of abuse was

emotionally traumatic for M.T., she struggled in the wake of that disclosure, and began

seeing a therapist to help manage her feelings of sadness and anger. Bolzell did not

elaborate on the report from M.T.’s school. Her testimony included no inflammatory or

dramatic details. There is no reasonable probability that exclusion of the brief and

isolated testimony would have changed the outcome of the trial.

Therapist’s Testimony

       Thomas contends that the testimony of Jamie Fredeen, M.T.’s therapist, violated

his constitutional right to a jury trial by invading the fact-finding province of the jury. See

State v. Kirkman, 159 Wn.2d 918, 927, 155 P.3d 125 (2007).




                                                 10
No. 80042-6-I/11


        Fredeen testified that she had been providing mental health therapy to M.T. for

more than a year and a half. Without objection, Fredeen described her background and

credentials. She testified that she was employed as a mental health therapist under the

auspices of a Child Advocacy Program and provided therapy to “adolescents, young

adults, and their families that are coping with sexual abuse.” She discussed her training

in “trauma-focused cognitive behavioral therapy” specific to sexual abuse. Fredeen

testified that she had diagnosed M.T. with posttraumatic stress disorder and major

depressive disorder and agreed that those diagnoses were “related” to the issues which

led M.T. to require therapy.

      Thomas does not contend that it was improper for Fredeen to testify about M.T.’s

diagnoses and symptoms, because her perceptions, memories, and ability to recall

details and events were “very much in dispute.” However, he claims that, like the social

worker’s improper testimony in State v. Florczak, 76 Wn. App. 55, 74, 882 P.2d 199

(1994), Fredeen’s testimony was an “explicit statement that M.T. had indeed been

sexually abused.” We assume, without deciding, that Thomas properly preserved this

claim of error by objecting to aspects of Fredeen’s testimony.

      In Florczak, law enforcement initiated an investigation after finding the

defendants in possession of a sexually explicit nude photograph of the victim, three-

year-old K.T. Florczak, 76 Wn. App. at 58. Police officers referred K.T. for an

assessment at a sexual assault center for children for “an opinion about whether the

photograph caused any injury to K.T. and whether any other abuse had occurred.”

Florczak, 76 Wn. App. at 59. The social worker who performed the assessment later




                                               11
No. 80042-6-I/12


testified that K.T.’s diagnosis of posttraumatic stress disorder was “secondary” to sexual

abuse. Florczak, 76 Wn. App. at 62.

        There are critical contextual distinctions between M.T.’s therapist’s testimony

and the testimony at issue in Florczak. In Florczak, the victim did not testify at trial. The

social worker's testimony was an improper opinion on her veracity and the defendants’

guilt because it necessarily implied that the social worker evaluated the child’s

disclosures and found them sufficiently reliable to conclude that sexual abuse had

occurred.

       Here, Fredeen did not interview or assess M.T. for the purpose of determining

whether sexual abuse had occurred. Fredeen explained that the purpose of her work

with M.T. was therapeutic and directed toward strengthening her “coping skills and

strategies.” Fredeen said that while M.T. made disclosures to her in the course of

therapy, disclosure itself was not the “point.” According to Fredeen, the focus of therapy

was to help M.T. to manage her difficult feelings and symptoms by exploring different

techniques. In context, Fredeen’s testimony about providing therapy for adolescents

and families “coping with abuse,” was not a judgment of veracity or guilt. Fredeen did

not suggest that she made an independent assessment as to the veracity of any facts

M.T. disclosed to her.

       And in contrast to the very young victim in Florczak, M.T. was approximately 12

years old when she began seeing the therapist and 15 years old when she testified at

trial. Jurors had the opportunity to assess her credibility for themselves.

       Fredeen’s testimony made it clear that her role as a treatment provider was not

to determine whether actual abuse occurred, but was only to address the emotional and




                                                12
No. 80042-6-I/13


psychological issues M.T. was experiencing. She did not state or imply that she

believed Thomas to be guilty or comment on M.T.’s veracity. As such, her testimony

was not improper opinion testimony.

Suppression of Jailhouse Informant Testimony

       Thomas challenges the trial court’s denial of his motion to exclude the testimony

of Keith, one of the jailhouse informant witnesses.

       Thomas’s motion was based on the following facts. Attorney Robert Roth

represented Thomas from the time of his arrest in August 2017 until April 24, 2018.

Approximately two months after he withdrew from Thomas’s case, Roth began

representing Keith in an unrelated criminal matter. Keith was arrested some months

later and came into contact with Thomas in jail. Keith spoke to law enforcement,

apparently without counsel, about Thomas’s alleged remarks in November 2018, and in

January 2019, Roth withdrew from Keith’s case. The State conceded below that Keith

told Roth about the incident and Roth referred Keith to law enforcement. The court

denied the motion to exclude Keith’s testimony, concluding that while there may have

been grounds to disqualify Roth from acting as Keith’s attorney, there was no basis to

suppress Keith’s testimony.

       Thomas argues that the court’s ruling deprived him of the right to conflict-free

counsel. In all criminal cases, the Sixth Amendment to the United States Constitution

gives defendants “the right . . . to have the assistance of counsel for his defense.” U.S.

CONST. amend. VI. This includes the right to an attorney who is free from any conflict of

interest. State v. Dhaliwal, 150 Wn.2d 559, 566, 79 P.3d 432 (2003). An actual conflict

of interest is “‘a conflict that affected counsel’s performance—as opposed to a mere




                                               13
No. 80042-6-I/14


theoretical division of loyalties.’” Dhaliwal, 150 Wn.2d at 570 (quoting Mickens v.

Taylor, 535 U.S. 162, 171, 122 S. Ct. 1237, 152 L. Ed. 2d 291 (2002)). The actual

conflict must be readily apparent. Dhaliwal, 113 Wn. App. at 237. For example, an

actual conflict of interest exist when an attorney owes a duty of loyalty to clients whose

“interests diverge with respect to a material factual or legal issue or to a course of

action’” or “‘where counsel must slight the defense of one defendant to protect another.’”

Dhaliwal, 113 Wn. App. at 237 (quoting State v. Robinson, 79 Wn. App. 386, 394, 902

P.2d 652 (1995)). Whether the circumstances demonstrate a conflict under ethical rules

is a question of law which this court reviews de novo. State v. Regan, 143 Wn. App.

419, 428, 177 P.3d 783 (2008).

       Thomas claims that Roth engaged in impermissible “side-switching” when he

represented Keith and the State benefitted from that conflict when it presented Keith’s

incriminating testimony. Although he does not rely on the Rules of Professional

Conduct (RPC) in his appellate briefing, Thomas appears to maintain that Roth owed

him a duty of loyalty which prevented him from representing a person in a separate

matter who was later identified as a State witness in his case.

       But the record does not establish that Roth violated any ethical responsibility

under RPC 1.9 to Thomas, his former client, by representing Keith. See RPC 1.9 (a

lawyer shall not represent another person in the “same or a substantially related matter”

whose interests are “materially adverse” to the former client, without the consent of the

former client). Roth did not represent Thomas and Keith in the same or a substantially

related matter and it does not appear that Keith had an actual interest in the

proceedings against Thomas. There is no evidence that Keith obtained a benefit in the




                                                14
No. 80042-6-I/15


form or a plea deal or reduction in charges in exchange for the information he reported

to law enforcement. And as the State points out, there is no evidence to suggest that

Keith’s involvement in his case was the result of or associated with any information Roth

learned in representing Thomas or any improper disclosure of confidential client

information. See RPC 1.9(c)(1)(2) (except as provided for elsewhere in the rules, a

lawyer who formerly represented a client may not “use information relating to the

representation to the disadvantage of the former client” and may not “reveal information

relating to the representation.”)

       No legal authority supports Thomas’s claim of an actual conflict of interest that

compromised his legal representation or his argument that suppression of relevant

witness testimony was warranted. The cases he cites involve conflicts that arise, for

instance, when a prosecutor has “previously personally represented or been consulted

professionally by an accused with respect to the offense charged” or closely related

matters. See State v. Stenger, 111 Wn.2d 516, 520, 760 P.2d 357 (1998). He also

cites cases involving conflicts arising from joint representation. For instance, an actual

conflict existed where defense counsel’s representation of the defendant and another

individual who was a prior target of prosecution caused a “lapse in representation

contrary to the defendant’s interests” when the attorney failed to call a witness that

could have provided potentially useful testimony. See Robinson, 79 Wn. App. at 399

(quoting Sullivan v. Cuyler, 723 F.2d 1077 at 1086 (3d Cir. 1983)). There are no

analogous circumstances here giving rise to an actual conflict.

       Thomas was not deprived of his constitutional right to conflict-free counsel. The

trial court did not err in denying his motion to exclude Keith’s testimony.




                                                15
No. 80042-6-I/16


Cumulative Error

       Even if no particular error warrants reversal on its own, Thomas argues that the

cumulative effect of the court’s errors merits reversal. But, as here, when a party fails to

demonstrate any prejudicial error, we will not reverse a conviction. State v. Stevens, 58

Wn. App. 478, 498, 794 P.2d 38 (1990). Because Thomas established no errors, the

cumulative error doctrine does not apply.

DOC Supervision Fee

       Finally, Thomas challenges the imposition of community custody supervision

fees as a part of his judgment and sentence.

       Community custody supervision fees are authorized under RCW

9.94A.703(2)(d), which states, “Unless waived by the court, as part of any term of

community custody, the court shall order an offender to . . . [p]ay supervision fees as

determined by the [Department of Corrections].” Because the sentencing court can

waive these fees, they are discretionary Legal Financial Obligations (LFOs). See State

v. Dillon, 12 Wn. App. 2d 133, 152, 456 P.3d 1199 (2020), review denied, 195 Wn.2d

1022 (2020); State v. Lundstrom, 6 Wn. App. 2d 388, 396 n.3, 429 P.3d 1116 (2018),

review denied, 193 Wn.2d 1007 (2019).

       With regard to LFOs, the sentencing court stated, “I’m assuming that the parties

deem Mr. Thomas to be indigent and incapable of paying fines at this time, and I am not

going to be imposing any fines upon Mr. Thomas.” In response to defense counsel’s

inquiry, the court clarified that it would waive the criminal filing fee and jury demand fee.

Consistent with this ruling, the LFO portion of the judgment and sentence includes only

a mandatory victim penalty assessment and strikes the typed dollar amounts listed next




                                                 16
No. 80042-6-I/17


to the criminal filing fee and jury demand fee. Nevertheless, the court did not strike the

provision imposing community custody supervision fees in the preceding section of the

judgment and sentence that was included in a preprinted lengthy list of community

custody conditions.

       The State points out that Thomas failed to object to the imposition of supervision

fees and urges us to decline to address the issue on this basis. But conditions of

community custody may be challenged for the first time on appeal. State v. Wallmuller,

194 Wn.2d 234, 238, 449 P.3d 619 (2019). And Thomas’s failure to object was

understandable after the court stated that, based on his indigence, it would impose no

nonmandatory fines and the State failed to request the imposition of supervision fees.

       Because the record reflects Thomas’s indigency and the court’s intent to waive

all nonmandatory LFOs, we remand for the trial court to strike the provision imposing

supervision fees. See Dillon, 12 Wn. App. 2d at 152.

       We affirm Thomas’s convictions, but remand with directions to strike the

provision requiring him to pay supervision fees.




WE CONCUR:




                                               17